United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51464
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CRYSTAL ROXANN COTINOLA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-03-CR-1302-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Crystal Roxann Cotinola pleaded guilty to importation of 50

kilograms or more of marijuana and to possession with intent to

distribute 50 kilograms or more of marijuana.   She was sentenced

to 21 months’ imprisonment for each offense, to be served

concurrently; three years’ supervised release for each offense,

to be served concurrently; and a $200 special assessment.

     Cotinola argues on appeal that the district court erred in

denying her a two-point reduction in her offense level as a minor

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51464
                                -2-

participant in the offense pursuant to U.S.S.G. § 3B1.2(b).     She

argues that the district court incorrectly based the denial of

her adjustment on certain irrelevant factors mentioned in the

presentence report and its addendum.   She also contends that she

was a mere drug courier and drug couriers generally are much less

culpable than other participants.   She further asserts that she

was substantially less culpable than other drug couriers because

she was recruited at the last minute, she did not know how much

marijuana she was carrying, and she did not know the exact amount

that she would be paid.

     The district court did not misapply the guidelines or

clearly err in determining that Cotinola was not entitled to an

adjustment based on her role in the offense.    The district court

considered the presentence report in its entirety when making its

decision.   In addition, Cotinola’s status as a courier did not

alone entitle her to a minor role adjustment.    See United States

v. Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989).   Furthermore,

Cotinola was transporting a large quantity of marijuana and the

district court was not required to accept her version of the

circumstances surrounding her crime.   See United States v.

Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).   The district

court did not clearly err in determining that Cotinola did not

show by a preponderance of the evidence that she was entitled to

a downward adjustment for her minor role.   See United States v.

Brown, 54 F.3d 234, 241 (5th Cir. 1995).
            No. 03-51464
                 -3-

AFFIRMED.